Citation Nr: 0527567	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  01-06 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits, in the amount of $11,914.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1963 to August 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Committee 
on Waivers and Compromises (Committee) of the New Orleans, 
Louisiana, Regional Office (RO) which determined that a 
waiver of the recovery of an overpayment of improved pension 
benefits in the amount of $11,630 was not warranted.  
Thereafter, the amount of the overpayment was readjusted to 
$11,914.  In July 2002, the veteran testified before the 
undersigned at a Travel Board hearing.  In August 2003, the 
Board remanded this case to the RO for further action


FINDINGS OF FACT

1.  In a September 1996 rating decision, pension benefits 
were granted.

2.  The veteran's pension benefits were retroactively 
adjusted to reflect the additional income that he had failed 
to report beginning in 1997.  

3.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

4.  Withholding of VA benefits or recovery would nullify the 
objective for which benefits were intended and collection of 
the overpayment would cause undue hardship to the veteran.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran and recovery of the overpayment of 
VA improved pension benefits in the amount of $11,914, is 
against equity and good conscience and, therefore, is waived.  
38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to this appeal.  Barger v. Principi, 16 Vet. App. 
132 (2002).


Background

In a September 1996 rating decision, the veteran was granted 
entitlement to VA pension benefits.  In a September 1996 
letter, he was notified of his award.  The veteran was not 
provided a VA Form 21-8768 at this time and was not told of 
his obligation as a pension recipient to inform VA of changes 
in his income.  

In January 1998, an eligibility verification report (EVR) was 
received from the veteran.  In his EVR, the veteran reported 
that the only income his family received during 1997 and 1998 
was his wife's SSI income.  He indicated that he had $300 in 
the bank and $240 in interest bearing accounts.  

In a January 1998 letter, the veteran was notified that his 
pension benefits were awarded based on his report of no 
income (other than SSI).  He was provided a VA Form 21-8768 
which informed him that he was obligated to provide prompt 
notice of any change in income or net worth and that a 
failure to provide such would result in the creation of an 
overpayment which would be subject to recovery.

In February 1999, an EVR was received.  The veteran reported 
that beginning in January 1998, his wife received $375 for 
long term disability.  In an April 1999 letter, the veteran 
was notified that his pension benefits were awarded based on 
his report of family income as being solely derived from his 
wife's long term disability payments.  He was provided a VA 
Form 21-8768.

In December 1999, the veteran was notified that VA proposed 
to reduce his VA benefits.  

In January 2000, an EVR was received.  In that form, the 
veteran reported that his family's income was derived solely 
from SSI payments.  In February 2000, the veteran was 
notified that his pension benefits were awarded based on his 
family income as being solely derived from his wife's long 
term disability payments.  He was provided a VA Form 21-8768.

In March 2000, VA retroactively reduced the veteran's VA 
improved pension benefits effective February 1, 1997.  This 
action created the overpayment at issue and the veteran 
requested a waiver of the recovery thereof.  

In June 2000, a financial status report was received.  The 
veteran reported that he was receiving VA benefits, his wife 
received long-term disability and SSI, and these totaled 
$1069 per month, but their monthly debts exceeded their 
income.  He indicated that their assets consisted of two cars 
and that they had two creditors.  

In a July 2003 decision, the Committee determined that the 
veteran had not engaged in fraud, misrepresentation, or bad 
faith in the creation of the overpayment, but a recovery of 
the debt would not be against equity and good conscience.  
The veteran appealed that decision.  

In April 2002, another financial status report was received 
which showed that the veteran's only income consisted of his 
wife's long term disability payments.  He reported few assets 
and three creditors.  

In May 2002, a statement from a VA social worker was received 
in which she indicated that the veteran has very little 
income, could not repay his VA debt, and had been referred 
for food stamps.  It was stated that the veteran and his wife 
were in ill health and were disabled.  

In July 2002, the veteran testified at a Travel Board 
hearing.  At that time, he admitted that he had received 
interest income in 1997 and 1998 from a settlement he 
received in 1990.  He invested the money in a mobile home, an 
automobile, and the stock market.  He related that he lost 
money in the stock market.  He stated that he did not 
continue to receive the interest income and that he and his 
wife had overextended themselves.  He reported that without 
his VA benefits, which were being withheld, they had gone 
further into debt and were having difficulty making ends 
meet.  He reported that he had no income, but for his wife's 
long term disability.  He stated that he and his wife were 
able to eat based on loans that they had taken out.  He 
testified that both he and his wife were disabled.  

Thereafter, financial status reports were received from the 
veteran in which he indicated that the monthly family income 
was exceeded by the debts and that they had virtually no 
liquid assets.  The veteran reported that they were receiving 
food stamps.  

In a November 2004 financial status report, the veteran 
indicated that they had lost their home and one of their 
cars.  He reported that they had been adjudicated bankrupt.  


Analysis

As noted, the Committee determined that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that her 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  
After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran was 
at fault in this case.  The veteran did not fully report his 
income or the changes thereto.  However, the Board notes that 
the veteran was not notified of his obligation to do so until 
1998.  Nevertheless, he failed to report his full income at 
that time.  Therefore, the veteran was at fault.  

The Board notes that the veteran received benefits to which 
he was not entitled to receive, as such, the veteran was 
unjustly enriched.  There is no indication that the veteran's 
reliance on VA benefits resulted in relinquishment of another 
valuable right.

Thus, the aforementioned elements of equity and good 
conscience are not in the veteran's favor.  However, the 
remaining elements are in the veteran's favor.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the debt has been in 
the process of being recouped from the veteran's pension 
benefits.  The veteran and his wife have been in a financial 
situation that has been deteriorating and they placed 
themselves in debt to make ends meet.  They recently declared 
bankruptcy, lost their home, and one of their cars.  VA has 
found the veteran to be permanently and totally disabled.  
His wife is also disabled.  As such, there would not appear 
to be a reasonable way for him to remedy his financial 
situation.  Clearly, the withholding of any of the veteran's 
pension benefits defeats the purpose of the pension program 
which is to assist veterans in need of financial assistance 
due to disability.

The Board has also considered whether the veteran suffered 
undue financial hardship if and when forced to repay the debt 
at issue.  As noted above, the veteran's income is severely 
limited.  In order to make ends meet, he has resorted to 
going deeper into debt until bankruptcy was declared.  As 
such, he was unable to provide for basic necessities without 
resorting to increasing his debt.

The Board finds that in weighing all of the elements of 
equity and good conscience, the elements of whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended and financial 
hardship that would be caused by recoupment of the debt 
outweigh the elements which are not in the veteran's favor in 
this particular case.  

The veteran was at fault in failing to fully report his 
income.  This fault was somewhat mitigated by VA's initial 
failure to inform him of that obligation.  The veteran 
thereafter was unable to get by on his limited income.  That 
situation worsened over the years.  There is no resource with 
which to recoup the VA monies in question.  

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery was against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.





ORDER

Waiver of recovery of an overpayment in the amount of $11,914 
of the veteran's improved pension benefits is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


